ANNA E. CHARLTON, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentCharlton v. Comm'rNo. 7987-06United States Tax Court2008 Tax Ct. Memo LEXIS 70; February 8, 2008, FiledCharlton v. Comm'r, T.C. Memo 2007-122">T.C. Memo 2007-122, 2007 Tax Ct. Memo LEXIS 124">2007 Tax Ct. Memo LEXIS 124 (T.C., 2007)*70 Gale, Joseph H.JOSEPH H. GALEORDERAt present, petitioner's Motion To Vacate Decision, filed July 27, 2007, and petitioner's Motion For Reconsideration of Opinion, filed August 2, 2007, are pending in this case.On October 25, 2007, the Court issued an Order granting petitioner permission to file a supplement to her Motion For Reconsideration of Opinion on or before December 26, 2007. On November 20, 2007, petitioner informed the Court (via letter from her attorney sent by facsimile) that she does not intend to supplement her motion. Petitioner further advises the Court that the parties have reached an agreement as to petitioner's 2002 tax liability.On February 5, 2008, the Court received a Stipulation of Settled Issues reflecting the parties' agreement as to petitioner's 2002 tax liability. Based on this submission, the Court will render a final decision in this case.Upon due consideration and for cause, it isORDERED that petitioner's Motion To Vacate Decision is granted in that so much of the Court's Order of Dismissal and Decision, entered May 16, 2007, as grants respondent's Motion To Dismiss for Lack of Prosecution, makes absolute the Court's January 31, 2007, Order to Show Cause, *71 and decides petitioner is liable for a deficiency and additions to tax for taxable year 2002, is hereby vacated and set aside. It is furtherORDERED that petitioner's Motion For Reconsideration of Opinion is granted in that the Court's opinion, , filed May 16, 2007, is withdrawn. It is furtherORDERED that the Clerk of the Court shall file the parties' Stipulation of Settled Issues as of the date of this Order.Joseph H. GaleJudgeDated: Washington, D.C.February 8, 2008